Citation Nr: 1007742	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-06 742A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for residuals of fracture 
of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In April 1994, the RO received a notice 
of disagreement from the Veteran and, although a rating 
decision was issued in September 1994, no statement of the 
case was issued.  In September 2004 and March 2007, the Board 
remanded the claim to the agency of original jurisdiction 
(AOJ) for the issuance of a statement of the case.  See 
38 C.F.R. § 19.29 (2009); Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  In 
January 2008 and April 2009, the AOJ issued statements of the 
case; therefore, the Board finds that the agency of original 
jurisdiction (AOJ) has substantially complied with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).


REMAND

The Veteran contends that the service-connected residuals of 
a fracture of the left fifth metatarsal have been more 
disabling than indicated by the assigned noncompensable 
rating.  He therefore contends that a higher (compensable) 
rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's disability has been evaluated under Diagnostic 
Code 5283 for malunion or nonunion of the tarsal or 
metatarsal bones, under which a 40 percent rating is 
warranted for actual loss of use of the foot; a 30 percent 
rating is warranted for severe symptoms; a 20 percent rating 
is warranted for moderately severe symptoms; and a 10 percent 
rating is warranted for moderate symptoms.  38 C.F.R. § 4.71a 
(Diagnostic Code 5283) (2009).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In December 2008, the Veteran was scheduled for a VA 
examination in connection with this claim; however, the 
Veteran failed to report to the examination.  In February 
2009, the Veteran was re-scheduled for a VA examination and 
the Veteran again failed to report to the examination.  The 
provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  See 38 C.F.R. § 3.655(b) (2009).  A comment 
attached to the cancelation notice for the February 2009 VA 
examination indicates that, "this patient is currently 
working in [M]assachusetts and is unavailable to come in for 
this appointment."  At a December 2009 hearing, the Veteran 
stated that his job took him out of town at the time of the 
December 2008 VA examination, but he is available and willing 
to undergo an examination at either the Lexington VAMC or the 
Louisville VAMC.  Hearing Transcript at 14-15.

The Board finds that the Veteran has shown good cause for 
failing to report to the December 2008 and February 2009 VA 
examinations.  VA regulations require VA to obtain a medical 
examination if VA determines such evidence necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, the Board finds that further development is 
necessary to address the severity of the Veteran's service-
connected left foot disability.  The Board, therefore, will 
remand the case to schedule the Veteran for a VA examination 
to determine the severity of the Veteran's disability in the 
context of the rating criteria.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records pertinent to left foot treatment 
from the Albany VAMC prepared since 
December 2003, and any other medical 
facility identified by the Veteran, 
including, but not limited to, the 
Lexington VAMC and the Louisville VAMC, 
and associate the records with the claims 
folder.  Assist the Veteran in obtaining 
any identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to apply the rating criteria 
are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's residuals 
of fracture of the left fifth metatarsal.  
Consideration should be given to any 
residual musculoskeletal symptoms, 
neurological symptoms, or scarring and 
the effects of each on function.  In 
addition, the examiner should indicate 
whether the Veteran experiences 
functional losses due to limited or 
excess movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  See DeLuca, 8 Vet. App. at 204-7.  
Finally, the examiner should indicate 
whether the Veteran's disability picture 
exhibits other related factors, such as 
marked interference with employment or 
frequent periods of hospitalization.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a compensable 
rating for residuals of fracture of the 
left fifth metatarsal.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

